DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou (US 2002/0125725 A1).
Regarding claim 1, Satou discloses a lower absorber (Fig. 1, 17) that is installed in a lower region of a vehicle front portion (Fig. 1 illustrates 17 in the lower region of the front portion of the vehicle 2), and has a longer length in a width direction of a vehicle; and at least one load bearing member (Fig. 1, 21) that is disposed on a rear side of the lower absorber (Fig. 1 illustrates 21 on the rear of element 17), and connected to the lower absorber so as to receive a load transferred from the lower absorber, wherein at least a part of the lower absorber (17) is equipped with a reinforcement member (Fig. 2, 30), and the reinforcement member is formed, in cross section, in a shape of substantially a wave (Fig. 2 illustrates element 30 formed in the shape of a wave) composed of a series of upward protruding parts (Fig. 6 illustrates upward protruding portions of 30 with Fig. 5, upward portions of 42)) protruded upward of with respect to the vehicle and downward protruding parts (Fig. 6 illustrates downward protruding portions of 30 with Fig. 5, downward portions of 42) protruded downward e-with respect to the vehicle, the upward protruding parts and the downward protruding parts alternating along the width direction of the vehicle (Fig. 2 and Fig. 5 illustrate the upward and downward protruding portions in the vehicle width direction).
As to claim 2, Satou discloses wherein: the lower absorber (17) is projected further outward in the width direction than the load bearing member (21), and the lower absorber (17) is connected to the load bearing member at a position located further outward than the load bearing member in the width direction (Fig. 7 illustrates the lower absorber 17 at a position further outward than the load bearing member 21).  
Regarding claim 3, Satou discloses further comprising: a bracket (Fig. 1, 23) that is fastened to the load bearing member (21) and connected to the lower absorber (17), wherein the lower absorber 
As to claim 4, Satou discloses wherein the upward protruding parts (Fig. 6 illustrates upward protruding portions of 30 with Fig. 5 illustrating upward portions of 42) and the downward protruding parts (Fig. 6 illustrates downward protruding portions of 30 with Fig. 5 illustrating downward portions of 42) constituting the reinforcement member (Fig. 2, 30) are extended substantially radially from a connection part of the lower absorber (17) and the load bearing member (21) toward a front end of the lower absorber (Fig. 5).  
As to claim 5, Satou discloses wherein-2-Application No. 16/137,963 the lower absorber (17) comprises a center lower absorber (Fig. 1, 20) and a pair of edge lower absorbers (Fig. 1, 20a and 20b) disposed on both sides of the center lower absorber in the width direction (para. [0029]), and a top surface of the center lower absorber is flat (para. [0032]).  
Regarding claim 7, Satou discloses wherein a design surface (Fig. 7, 5) of a vehicle front end at an installation height of the lower absorber (17) is retreated rearward of the vehicle from an outermost projecting region of the design surface that is projected most outward in a horizontal direction (Fig. 1 illustrates the design surface 5 projected outward in a horizontal direct).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA IVEY whose telephone number is (313)446-4896.  The examiner can normally be reached on 9-5:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA D IVEY/Examiner, Art Unit 3612                                                                                                                                                                                                        
/D.D.I/February 8, 2021
/Joseph D. Pape/Primary Examiner, Art Unit 3612